Case: 19-11128    Date Filed: 09/03/2019   Page: 1 of 6


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11128
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:18-cv-00122-TCB


JANE DOE,

                                                            Plaintiff - Appellant,

                                    versus

STEPHEN ROBERT SHEELY,
in his individual capacity,
CHUCK SMITH,
in his individual capacity,

                                                         Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (September 3, 2019)

Before MARCUS, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                 Case: 19-11128        Date Filed: 09/03/2019       Page: 2 of 6


       Jane Doe moved to proceed anonymously in her 42 U.S.C. § 1983 action

against Stephen Sheely and Chuck Smith. She alleges Sheely, an officer at the

Meriwether County Sheriff’s Office, sexually assaulted her on several occasions

while she was incarcerated in the Meriwether County Jail. She alleges Chuck

Smith, the Meriwether County Sheriff, adopted policies that allowed the assault to

happen. The district court denied Doe’s motion. This is Doe’s appeal of that

order. 1 After review, we affirm.

       We review the denial of a motion to proceed anonymously for abuse of

discretion. Plaintiff B v. Francis, 631 F.3d 1310, 1315 (11th Cir. 2011). A district

court abuses its discretion if its decision rests on a legal error. Id. It also abuses its

discretion “if it fails to actually consider the circumstances of the case and to

weigh the relevant factors and instead follows a blanket rule in making its final

decision.” Id. But “the abuse of discretion standard allows a range of choice for

the district court, so long as that choice does not constitute a clear error of

judgment.” Macklin v. Singletary, 24 F.3d 1307, 1311 (11th Cir. 1994) (quotation

marks omitted).

       Federal Rule of Civil Procedure 10(a) requires every complaint to name all

parties. “This rule serves more than administrative convenience. It protects the


1
 We have jurisdiction over the district court’s order because an “order denying anonymity for a
party is a final appealable order under the collateral order doctrine.” Plaintiff B v. Francis, 631
F.3d 1310, 1314 (11th Cir. 2011).
                                                 2
               Case: 19-11128     Date Filed: 09/03/2019    Page: 3 of 6


public’s legitimate interest in knowing all of the facts involved, including the

identities of the parties.” Doe v. Frank, 951 F.2d 320, 322 (11th Cir. 1992) (per

curiam). The rule “creates a strong presumption in favor of parties’ proceeding in

their own names.” Francis, 631 F.3d at 1315. However, despite Rule 10(a)’s

“clear mandate,” Frank, 951 F.2d at 323, this Court has said “the rule is not

absolute,” Francis, 631 F.3d at 1315. In “exceptional case[s] . . . a plaintiff may

proceed under a fictitious name.” Frank, 951 F.2d at 323.

      “The ultimate test for permitting a plaintiff to proceed anonymously is

whether the plaintiff has a substantial privacy right which outweighs the customary

and constitutionally-embedded presumption of openness in judicial proceedings.”

Id. (quotation marks omitted). This Court has enumerated six factors to guide

district courts in this inquiry. “First, are the plaintiffs seeking anonymity

challenging government activity? Second, will they be required to disclose

information of the utmost intimacy? Third, will the plaintiffs be compelled to

admit their intention to engage in illegal conduct and thus risk criminal

prosecution?” Francis, 631 F.3d at 1316. We have also directed courts to consider

“factors such as whether the plaintiffs were minors, whether they were threatened

with violence or physical harm by proceeding in their own names, and whether

their anonymity posed a unique threat of fundamental unfairness to the defendant.”

Id. (citations omitted). And even aside from these factors, we have made clear the

                                           3
               Case: 19-11128     Date Filed: 09/03/2019   Page: 4 of 6


court “should carefully review all the circumstances of a given case and then

decide whether the customary practice of disclosing the plaintiff’s identity should

yield to the plaintiff’s privacy concerns.” Frank, 951 F.2d at 323. No single factor

should be considered dispositive. Id.

      With these factors in mind, but cognizant of all the circumstances, we cannot

say the district court abused its discretion. Three of these factors are not present in

this case. Doe is not seeking to challenge government activity. She will not be

compelled to admit her intent to engage in illegal conduct. And she was not a

minor at the time of the alleged assaults, though she was barely past the age of

majority. Of course courts should be careful not to draw a bright line between a

plaintiff one day shy of her eighteenth birthday and a plaintiff one day past it. The

vulnerabilities faced by minor plaintiffs do not always fall away once they reach

the age of eighteen. The proper inquiry, as always, is the totality of the

circumstances. See Frank, 951 F.2d at 323. However, we are mindful Doe has not

presented any argument or evidence that her age raised special concerns in this

case. We therefore cannot say the district court abused its discretion in concluding

that Doe’s age weighed against anonymity.

      As for the other factors, the district court found that the sexual assault

allegations in this case might result in personal embarrassment to the plaintiff.

This Court has said “personal embarrassment” alone is not enough for leave to

                                           4
                Case: 19-11128       Date Filed: 09/03/2019       Page: 5 of 6


proceed anonymously. Frank, 951 F.2d at 324. The district court was entitled to

find that although disclosure of the sexual assault would result in personal

embarrassment, the disclosure did not involve information of the “utmost

intimacy” as this Court has defined it. Francis, 631 F.3d at 1316 (“[C]ourts have

often denied the protection of anonymity in cases where plaintiffs allege sexual

assault, even when revealing the plaintiff’s identity may cause her to suffer some

personal embarrassment.” (quotation marks omitted)); see also id. (collecting cases

where this Court has concluded the allegations involve matters of the utmost

intimacy).

       Doe alleged she would face bodily harm if forced to proceed in her own

name, but the district court rejected the allegation because Doe presented no

evidence to support it. Doe did not identify anyone who might harm her. Nor did

she suggest that identifying someone who might harm her would, based on her

circumstances, reveal her identity and compromise her safety. Given this, it was

permissible for the district court to draw the conclusion it did. Cf. Doe v. Stegall,

653 F.2d 180, 186 (5th Cir. Unit A 1981) (“Evidence on the record indicates that

the Does may expect extensive harassment and perhaps even violent reprisals if

their identities are disclosed.”).2 On appeal, Doe says she may suffer


2
 In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), this Court adopted as
binding precedent all decisions of the former Fifth Circuit handed down before close of business
on September 30, 1981. Id. at 1209.
                                               5
               Case: 19-11128     Date Filed: 09/03/2019    Page: 6 of 6


psychological harm. But she did not present that argument or any evidence

supporting it to the district court, and we cannot say the district court abused its

discretion for failing to consider an argument the plaintiff never made.

      The district court did not decide the question of fundamental unfairness to

the defendant, nor was it required to. With no matters of “utmost intimacy” or risk

of “bodily harm” present in the case, the district court did not abuse its discretion

in denying Doe’s motion to proceed anonymously.

      All that said, we recognize that this case involves a sensitive subject. We do

not understand the district court’s order to have been a denial with prejudice. If the

plaintiff has evidence to show that proceeding in her own name will cause her

special harm, subject her to bodily injury, or implicate other factors that would

make hers an exceptional case deserving of anonymity, then she may file a more

fulsome second motion to proceed anonymously.

      AFFIRMED.




                                           6